 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILMINGTON SAVINGS FUND                          No. 1:19-cv-01753-DAD-JLT
     SOCIETY, FSB d/b/a CHRISTIANA
12   TRUST, not individually but as trustee for
     Pretium Mortgage Acquisition Trust
13                                                    ORDER SUA SPONTE REMANDING CASE
                        Plaintiff,                    TO KERN COUNTY SUPERIOR COURT
14                                                    AND DENYING MOTION TO PROCEED IN
            v.                                        FORMA PAUPERIS AS MOOT
15
     NANCY A. THOMPSON; and DOES 1 to                 (Doc. Nos. 1, 3)
16   6, inclusive,
17                      Defendants.
18

19

20          This is an unlawful detainer action brought under California state law by plaintiff

21   Wilmington Savings Fund Society (“plaintiff”) against defendant Nancy Thompson. On

22   December 17, 2019, defendant removed this case to this federal court from the Kern County

23   Superior Court. (Doc. No. 1.) According to defendant, removal is proper because plaintiff’s

24   unlawful detainer action violates the U.S. Constitution and federal fair housing and anti-

25   discrimination laws. (Id. at 6.) Defendant filed a motion to proceed in forma pauperis on the

26   same date, December 17, 2019. (Doc. No. 3.)

27          A district court has “a duty to establish subject matter jurisdiction over the removed action

28   sua sponte, whether the parties raised the issue or not.” United Investors Life Ins. Co. v. Waddell
                                                      1
 1   & Reed, Inc., 360 F.3d 960, 967 (9th Cir. 2004). The removal statute, 28 U.S.C. § 1441, is

 2   strictly construed against removal jurisdiction. Geographic Expeditions, Inc. v. Estate of Lhotka,

 3   599 F.3d 1102, 1107 (9th Cir. 2010); Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582

 4   F.3d 1083, 1087 (9th Cir. 2009). It is presumed that a case lies outside the limited jurisdiction of

 5   the federal courts, and the burden of establishing the contrary rests upon the party asserting

 6   jurisdiction. Geographic Expeditions, 599 F.3d at 1106–07; Hunter v. Philip Morris USA, 582

 7   F.3d 1039, 1042 (9th Cir. 2009). In addition, “the existence of federal jurisdiction depends solely

 8   on the plaintiff’s claims for relief and not on anticipated defenses to those claims.” ARCO Envtl.

 9   Remediation, LLC v. Dep’t of Health & Envtl. Quality, 213 F.3d 1108, 1113 (9th Cir. 2000).

10   “The strong presumption against removal jurisdiction” means that “the court resolves all

11   ambiguity in favor of remand to state court.” Hunter, 582 F.3d at 1042; Gaus v. Miles, Inc., 980

12   F.2d 564, 566 (9th Cir. 1992). That is, federal jurisdiction over a removed case “must be rejected

13   if there is any doubt as to the right of removal in the first instance.” Geographic Expeditions, 599

14   F.3d at 1107; Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996); Gaus, 980 F.2d at 566. “If

15   at any time prior to judgment it appears that the district court lacks subject matter jurisdiction, the

16   case shall be remanded.” 28 U.S.C. § 1447(c); Gibson v. Chrysler Corp., 261 F.3d 927, 932 (9th

17   Cir. 2001). Remand under 28 U.S.C. § 1447(c) “is mandatory, not discretionary.” Bruns v.

18   NCUA, 122 F.3d 1251, 1257 (9th Cir. 1997); see also California ex. rel. Lockyer v. Dynegy, Inc.,

19   375 F.3d 831, 838 (9th Cir. 2004). Where it appears, as it does here, that the district court lacks

20   subject matter jurisdiction over a removed case, “the case shall be remanded.” 28 U.S.C.
21   § 1447(c).

22          “The presence or absence of federal question jurisdiction is governed by the ‘well-pleaded

23   complaint rule,’ which provides that federal jurisdiction exists only when a federal question is

24   presented on the face of the plaintiff’s properly pleaded complaint.” California v. United States,

25   215 F.3d 1005, 1014 (9th Cir. 2000); see also Dynegy, 375 F.3d at 838; Duncan, 76 F.3d at 1485.

26   Under the well-pleaded complaint rule, courts look to what “necessarily appears in the plaintiff’s
27   statement of his own claim in the bill or declaration, unaided by anything in anticipation of

28   avoidance of defenses which it is thought the defendant may interpose.” California, 215 F.3d at
                                                       2
 1   1014. Accordingly, “a case may not be removed on the basis of a federal defense . . . even if the

 2   defense is anticipated in the plaintiff’s complaint and both parties concede that the federal defense

 3   is the only question truly at issue.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987);

 4   Wayne v. DHL Worldwide Express, 294 F.3d 1179, 1183 (9th Cir. 2002); see also Vaden v.

 5   Discover Bank, 556 U.S. 49, 70 (2009) (“It does not suffice to show that a federal question lurks

 6   somewhere inside the parties’ controversy, or that a defense or counterclaim would arise under

 7   federal law.”).

 8          Here, defendant has not shown that removal of this action to this federal court is

 9   appropriate. Plaintiff’s complaint is a straight-forward unlawful detainer action that is based

10   entirely on state law. As stated above, defendants rely solely on a contemplated defense that rests

11   on various federal constitutional and statutory grounds in an attempt to establish federal

12   jurisdiction. Even assuming defendants can assert such a defense, they cannot use that

13   anticipated defense as the basis for removal because the defensive invocation of federal law

14   cannot form the basis of this court’s jurisdiction. See Vaden, 556 U.S. at 70; Caterpillar, 482

15   U.S. at 392; Wayne, 294 F.3d at 1183; California, 215 F.3d at 1014.

16          Because there is no federal question appearing in plaintiff’s complaint, defendants have

17   failed to properly invoke this court’s jurisdiction. Remand to the Kern County Superior Court is

18   therefore appropriate and mandatory. 28 U.S.C. § 1447(c); Geographic Expeditions, 599 F.3d at

19   1107; Bruns, 122 F.3d at 1257.

20          Accordingly,
21          1.         This action is remanded forthwith to the Kern County Superior Court, pursuant to

22                     28 U.S.C. § 1447(c), for lack of subject matter jurisdiction;

23          2.         Defendant’s motion to proceed in forma pauperis (Doc. No. 3) is denied as moot

24                     in light of this order; and

25          3.         The Clerk of the Court is respectfully directed to close this action.

26   IT IS SO ORDERED.
27
        Dated:     December 17, 2019
28                                                           UNITED STATES DISTRICT JUDGE
                                                         3
